HARDIN, P. J.
The papers used at the special term disclose a state of facts or circumstances which place in doubt the right of the plaintiff to recover upon the policy mentioned in the complaint, and they tend to show that the children of the assured have some interest in the policy. Without passing upon that' question, we are of the opinion that there was sufficient doubt shown to warrant the order for interpleading. Code Civ. Proc. § 820; Dorn v. Fox, 61 N. Y. 264; Railroad Co. v. Arthur, 90 N. Y. 234; Stevenson v. In*513surance Co., 10 App. Div. 235, 41 N. Y. Supp. 964; Bank v. Yandes, 44 Hun, 55; Roberts v. Van Horne (Sup.; Oct. 8, 1897) 47 N. Y. Supp. 448. The order should be affirmed, with $10 costs and disbursements. Order affirmed, with $10 costs and disbursements. All concur.